IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 02-10364
                           Summary Calendar


RICHARD L. ANDREWS, JR.,

                                                          Plaintiff,

versus


COMPUSA, INC.; ET AL,

                                                         Defendants,

LOUIS PERRY CACCAMO,

                                                Plaintiff-Appellant,

COMPUSA, INC.,

                                                 Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                        (3:00-CV-1368-D)
                      --------------------
                        November 7, 2002

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     In separate cases, Plaintiff Richard L. Andrews, Jr. and

Plaintiff-Appellant Louis Perry Caccamo sued Defendant-Appellee

CompUSA, Inc. in the district court for the Eastern District of

Pennsylvania, asserting claims in breach of contract for CompUSA’s

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
purported refusal to pay commissions.          The cases were consolidated

and thereafter transferred to the Northern District of Texas

(Andrews’s case was eventually settled and is not at issue in this

appeal).      Both CompUSA and Caccamo filed motions for summary

judgment:        The court denied Caccamo’s and granted CompUSA’s,

dismissing Caccamo’s action with prejudice.1

      Caccamo filed a motion for reconsideration more than ten days

following entry of summary judgment, so the district court treated

that motion as one seeking relief under Federal Rule of Civil

Procedures 60(b) (“Rule 60(b)”) and denied it.                Caccamo appeals

both the judgment dismissing his suit and the order denying relief

under Rule 60(b).

      The district court’s careful and exhaustive Memorandum Opinion

and   Order      of   February,   2002   demonstrates   beyond    cavil   that

Caccamo’s failure to comply with Civil Rule 56.5(a) of the Northern

District    of    Texas   “significantly     impacts”   the   disposition   of

CompUSA’s motion for summary judgment against him (and, perforce,

the denial of Caccamo’s own summary judgment motion).             Indeed, the

district court went well beyond the extent required in ferreting

out evidence despite this failure of Caccamo to comply with the

applicable local and federal rules.           Under well-settled law, the


      1
      As Andrews’s case was still ongoing, the court certified its
dismissal of Caccamo’s action as a final judgment pursuant to
Federal Rule of Civil Procedure 54(b), giving us appellate
jurisdiction under 28 U.S.C. § 1291. Federal jurisdiction is based
on diversity of citizenship under 28 U.S.C. § 1332.

                                         2
court was not required to “comb the record” on its own to salvage

Caccamo’s case from his deficient filings.                Rule 56 clearly does

not require the court to go to such extremes in seeking out

evidence.2

      Given Caccamo’s failure, as non-movant under CompUSA’s motion

for     summary     judgment,   to   meet      his    burden   of   designating

specifically the record location of each material fact that would

create genuine issues and thereby eschew summary judgment, we are

satisfied that the district court correctly granted CompUSA’s

summary judgment on the basis of the federal and local rules alone.

The court went further, however, and supported its grant of summary

judgment to CompUSA (and its denial of Caccamo’s summary judgment

motion) by correctly analyzing the substantive flaws in Caccamo’s

claim     to   an   oral   contractual       right   to   receive   commissions,

particularly in light of the sparse evidence identified by Caccamo,

and ultimately determining that he could not conceivably succeed.

      We are equally satisfied that the district court’s denial of

Caccamo’s Rule 60(b) motion is correct and free from reversible

error.     Relief of the nature requested by Caccamo is difficult to

justify and rarely granted.          Like its treatment of these parties’

summary judgment motions, the district court’s disposition of




      2
       See Doddy v. Oxy USA, Inc., 101 F.3d 448, 463 (5th Cir.
1996)(citing Jones v. Sheehan, Young & Culp, P.C., 82 F.3d 1334,
1338 (5th Cir. 1996)).

                                         3
Caccamo’s Rule 60(b) motion is correct and free of reversible

error.

     Based on our review of the appellate briefs of counsel, the

rulings of the district court, and the relevant portions of the

record, we are convinced that Caccamo’s appeal from the district

court’s denial of his summary judgment and grant of CompUSA’s

summary judgment must fail.   We are likewise convinced that his

appeal from the court’s denial of his Rule 60(b) motion is without

merit. For essentially the same reasons extensively articulated by

the district court, its dismissal of Caccamo’s action and denial of

his Rule 60(b) motion are, in all respects,

AFFIRMED.




                                4